Affirmed and Memorandum Opinion filed August 4, 2005








Affirmed and Memorandum Opinion filed August 4, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00183-CR
____________
 
MARIO MONTEZ
ROGERS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 337th District
Court
Harris County,
Texas
Trial Court Cause No. 966,813
 

 
M E M O R A N D U M   O
P I N I O N
Appellant entered a guilty plea to aggravated assault, and
the trial court placed him on six years= deferred adjudication community
supervision.  Thereafter, the State moved
to adjudicate appellant=s guilt, and appellant pleaded true to the allegations in the
State=s motion.  The trial court found appellant guilty and
assessed eight years= confinement and a $500 fine. 
Appellant filed a written notice of appeal.  




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and no motion to review the record or pro
se response has been filed.
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed August 4, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.2(b).